 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                            EASTERN DISTRICT OF CALIFORNIA
 7

 8   SHALEY RENEE REAGAN,                               CASE NO. 1:19-CV-1417 AWI EPG
 9                         Plaintiff
                                                        ORDER VACATING MARCH 9, 2020
10                  v.                                  HEARING AND ORDER REMANDING
                                                        MATTER TO THE FRESNO COUNTY
11   JACKSON NATIONAL LIFE                              SUPERIOR COURT
     INSURANCE CO., et al.
12
                           Defendants                   (Doc. No. 16)
13

14

15         Currently pending before the Court is Plaintiff’s motion to remand. Hearing on this
16 motion is currently set for March 9, 2020. On February 25, 2020, Defendants filed a notice of

17 non-opposition to the motion to remand. After review, the Court finds that the motion to remand

18 is suitable for decision without a hearing. See Local Rule 230. Therefore, the Court will vacate

19 the March 9 hearing date and issue this order, which resolves Defendant’s motion.

20         Background
21         On October 8, 2019, Defendant Jackson National Life Insurance Co. removed this matter
22 from the Fresno County Superior Court on the basis of diversity jurisdiction. See Doc. No. 1. On

23 January 14, 2020, the parties filed a stipulation to file an amended complaint that would add two

24 defendants, Dana Baik and Jackson National Life Distributors, LLC. See Doc. No. 9. The

25 stipulation was approved by the Magistrate Judge and the First Amended Complaint was filed on

26 January 21, 2020. See Doc. No. 11. Summonses issued for Baik and Jackson National Life
27 Distributors the following day. See Doc. No. 12. On February 5, 202, Plaintiff filed a motion to

28 remand.
 1          Plaintiff’s Motion
 2          Reagan argues that she is citizen of California and that Dana Baik is also a citizen of
 3 California. Because Dana Baik is now a defendant, there is not complete diversity and this case

 4 must be remanded for lack of subject matter jurisdiction.

 5          On February 25, 2020, Defendants filed a notice of non-opposition to the remand.
 6          Discussion
 7          28 U.S.C. § 1447(e) reads: “If after removal the plaintiff seeks to join additional
 8 defendants whose joinder would destroy subject matter jurisdiction, the court may deny joinder or

 9 permit joinder and remand the action to the State court.” If diversity is the only basis for a district

10 court's subject matter jurisdiction in a removed case, the joinder of a non-diverse defendant divests

11 the district court of jurisdiction. Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1068 (9th Cir.

12 2001). In a case where the district court allowed the joinder of a non-diverse defendant in a

13 removed case, the Ninth Circuit explained:

14          . . . once the non-diverse defendants were joined remand became mandatory. This
            is precisely the point of § 1447(e). It requires a district court either to deny joinder
15          of non-diverse defendants or to permit joinder and remand the case to state court. A
            district court may not allow joinder and retain jurisdiction.
16
     Stevens v. Brink’s Home Security, Inc., 378 F.3d 944, 949 (9th Cir. 2004).
17
            Here, Reagan obtained the consent of Jackson National Life Insurance Co. and the
18
     approval of the Court to add Baik as a defendant. There is no dispute that both Reagan and Baik
19
     are citizens of California. Because the Court’s subject matter jurisdiction is based on diversity
20
     only, the Court is under a mandatory duty to remand this case to the Fresno County Superior
21
     Court. See 28 U.S.C. § 1447(e); Stevens, 378 F.3d at 949; Morris, 236 F.3d at 1068.
22

23
                                                   ORDER
24
            Accordingly, IT IS HEREBY ORDERED that:
25
            1.      The March 9, 2020 hearing on Plaintiff’s motion to remand is VACATED;
26
            2.      Pursuant to 28 U.S.C. § 1447(e), Plaintiff’s motion to remand (Doc. No. 16) is
27
                    GRANTED;
28

                                                       2
 1        3.    This matter is REMANDED forthwith to the Fresno County Superior Court; and
 2        4.    The Clerk shall CLOSE this case.
 3
     IT IS SO ORDERED.
 4

 5 Dated: March 2, 2020
                                           SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
